Citation Nr: 0831240	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-40 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected bilateral hearing 
loss.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

3.  Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1978.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which, in pertinent part, denied 
entitlement to service connection for the above conditions.  

In May 2008, the veteran provided testimony at a hearing 
before the undersigned at the RO.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  Current tinnitus is due to noise exposure in service.  

2.  Current degenerative disc disease of the cervical spine 
is due to trauma in service.  

3.  Current migraines are residuals of in-service head 
trauma.


CONCLUSIONS OF LAW

1.  Tinnitus is etiologically related to active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Degenerative disc disease of the cervical spine is 
etiologically related to active duty service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

3.  Migraines as residuals of in-service head trauma are 
etiologically related to active duty service.  38 U.S.C.A. 
§§  1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claims.  

General Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

Service treatment records are negative for complaints or 
treatment of tinnitus.  The examination report for separation 
from service in November 1977 shows some bilateral hearing 
loss when compared to the February 1967 enlistment 
examination.  

The post-service medical evidence of record includes a June 
2004 VA examination report showing a diagnosis of occasional 
bilateral tinnitus.  The veteran reported significant 
military noise exposure while working as a helicopter 
mechanic and a history of occasional bilateral tinnitus.  The 
examiner concluded that the veteran's tinnitus was less 
likely than not related to military acoustic trauma as 
service treatment records were negative for tinnitus and 
there was no significant decline in audiometric thresholds 
subsequent to separation from service.  

At the May 2008 hearing the veteran testified that he first 
noticed tinnitus in service after exposure to noise from 
turbine engines, hydraulics and guns.

In support of his claim, the veteran submitted May 2008 
letters from two private audiologists.  The audiologists 
reviewed service treatment records, noted the veteran's 
history of a head injury during service in 1977 and moderate 
high frequency hearing loss dating back to 1974.  In 
addition, they noted that the veteran reported acoustic 
trauma from gunfire, machineguns, mortars, and hand grenades 
during his two tours of duty in Vietnam.  One audiologist 
concluded that the current tinnitus was the result of noise 
exposure in service.  The second audiologist concluded that 
it was more likely than not that the current tinnitus was 
caused or aggravated by military service.

The record clearly documents current tinnitus.  In addition, 
the veteran's service treatment records document hearing loss 
at the November 1977 separation examination, show that he was 
a helicopter mechanic, and establish that the veteran 
incurred head trauma when he was hit on the head by a 
helicopter blade in May 1977.  Two of the three elements 
necessary for service connection-current disability and an 
in-service injury-are demonstrated.

The veteran has also reported a continuity of symptomatology 
regarding his tinnitus.  Specifically, he testified at his 
May 2008 hearing that he noticed the onset of tinnitus 
towards the end of his period of active duty service and that 
it has worsened through the years.  

While the June 2004 VA examiner provided an opinion against a 
link between the veteran's tinnitus and his military noise 
exposure, the veteran has submitted two medical opinions in 
support of his claim; one attributing his tinnitus to his in-
service head injury and active duty noise exposure, and both 
providing a link between his tinnitus and service-connected 
bilateral hearing loss.  Therefore, the evidence is in at 
least equipoise with regard to the question of a nexus 
between the current tinnitus and his in-service noise 
exposure.  

Resolving reasonable doubt in the veteran's favor, service 
connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.310.

Degenerative Disc Disease

The veteran contends that his degenerative disc disease of 
the cervical spine is due to head trauma incurred during 
active duty service.  Service treatment records show that he 
complained of right arm numbness in November 1975 and was 
diagnosed as having neuritis.  A November 1976 EMG showed 
right carpal tunnel syndrome.  In May 1977, the veteran was 
hit in the head by a helicopter blade and experienced 
residual vertigo, dizziness, eye problems, and headaches.  
Post-concussion syndrome was diagnosed in June 1977.  The 
examination for separation in November 1977 shows that all 
the veteran's systems, including his spine, were normal.

The post-service medical evidence shows that the veteran 
injured his left shoulder in April 2002 while working as a 
police officer.  Four months later, he complained of neck 
pain with associated numbness of the fingers in his right 
hand. Diagnoses of neuropathy and neck pain were made.  An 
October 2002 MRI showed degenerative disc disease of the 
cervical spine with right sided disc bulging and mild spinal 
canal stenosis.  

Additional records of private treatment provide a link 
between the veteran's disc disease and his in-service head 
injury.  In August 2004, the veteran's doctor diagnosed 
chronic cervical disc disease and noted that the veteran's 
1977 head injury was a factor in his current level of 
disease.  The physician noted that even though the veteran 
did not have symptoms of disc disease at the time of his 
injury, he might have had the onset of degenerative changes 
that led to significant disc degeneration causing 
radiculitis.  In May 2008, another private physician examined 
the veteran and reviewed his service treatment records.  He 
concluded that the veteran's current degenerative disk 
disease was caused by military service, specifically, the 
head injury.  

The evidence of record clearly establishes that all the 
elements necessary for service connection are present.  The 
veteran has been diagnosed as having degenerative disc 
disease of the cervical spine, and his service treatment 
records document the May 1977 head injury.  In addition, two 
of the veteran's private physicians have provided opinions 
linking the current cervical disc disease and his in-service 
head injury.  These opinions did not consider the on-the-job 
injury in 2002, but the evidence does not show that this 
injury involved the cervical spine disability.

The record contains no medical evidence against the opinions 
linking the veteran's current disc disease to his in-service 
head injury.  All elements necessary for establishing service 
connection are met.  

Residuals of Head Trauma

The veteran contends that he has current residual 
disabilities resulting from his in-service head injury.  As 
noted above, service treatment records show that the veteran 
was hit on the head by a helicopter blade in May 1977.  For 
several months thereafter, he experienced vertigo, dizziness, 
eye problems, and headaches.  The separation examination 
report from November 1977 notes the head injury, but the 
veteran did not complain of, and was not found to experience, 
any chronic residuals. 

The post-service medical evidence includes a May 2008 private 
treatment record noting the veteran's history of complaints 
of migraines beginning five years prior.  The veteran stated 
that his headaches were sharp and accompanied by nausea, pain 
with chewing, phonophobia, and photophobia.  After examining 
the veteran and reviewing his service treatment records, the 
physician concluded that the veteran's in-service head injury 
caused his frequent head pain and debilitating migraines.  

The record clearly shows a current diagnosis of migraines, 
and the veteran's service records show headaches following 
his 1977 head trauma.  In addition, the veteran's private 
physician has provided a nexus between the veteran's 
migraines and his in-service head injury.  The Board notes 
that there is no evidence of other residuals from the 
veteran's in-service head injury other than the currently 
diagnosed migraines.  Therefore, service connection is 
warranted for the veteran's migraines as residuals of his in-
service head trauma and to this extent, the claim is granted.


ORDER

Entitlement to service connection for tinnitus as secondary 
to service-connected bilateral hearing loss is granted.  

Entitlement to service connection for degenerative disc 
disease of the cervical spine is granted.

Entitlement to service connection for migraines as residuals 
of head trauma is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


